The appeal in this case was taken by George Cleveland McBride from an adverse judgment rendered on trial of his and other oppositions to the final account of A.E. McBride, administrator of the succession of Mrs. Sarah A. McBride, deceased. When the case was reached for argument, counsel for appellant announced to the court that since this appeal had been perfected, appellant had died. He requested that the appeal be dismissed, and counsel of appellee consenting thereto, it is so ordered.
Appeal dismissed.